           Case 5:19-cv-07071-SVK Document 126 Filed 07/20/21 Page 1 of 1


     Perry J. Narancic, SBN 206820
1    LEXANALYTICA, PC
     3000 El Camino Real
2    Bldg. 4, Suite 200
     Palo Alto, CA 94306
3    www.lexanalytica.com
     pjn@lexanalytica.com
4    Tel: 650-655-2800
5    Attorneys for Defendants
     ONLINENIC, INC. and DOMAIN ID SHIELD SERVICE
6    CO., LIMITED
7

8                                    UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   FACEBOOK, INC. and INSTAGRAM,                          Case No. 19-CV-07071-SVK
     LLC
12                                                          DEFENDANTS’ NOTICE RE
                      Plaintiffs,                           OBJECTIONS TO THE SPECIAL
13           v.                                             MASTER’S DATA DESTROYED
                                                            OR WITHHELD REPORT.
14
     ONLINENIC, INC. and DOMAIN ID
15   SHIELD SERVICE CO., LIMITED.

16                   Defendants.

17

18
             NOTICE IS HEREBY GIVEN that Defendants OnlineNIC, Inc. and Domain ID Shield
19
     Service Co., Limited (“Defendants”) shall not file formal objections to the Special Discovery
20
     Master’s “Data Destroyed or Withheld Report” (Dkt. No. 115).
21

22                                                    Respectfully Submitted,
23   DATED: July 20, 2021                             LEXANALYTICA, PC
24
                                                      By: /s/ Perry J. Narancic
25

26                                                    Attorneys for Defendants
                                                      ONLINENIC, INC. and DOMAIN ID SHEILD
27                                                    SERVICE CO., LIMITED
28
                                                         - 1-
     Facebook, Inc. v. OnlineNIC, Inc.                                            Case No. 19-cv-7071-SVK
     Defendants’ Notice Re Special Master’s “Data Destroyed or Withheld Report”
